Citation Nr: 1737825	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an increase in a disability rating in excess of 40 percent for service-connected lower back injury residuals.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Alphonse P. Cincione, Esq.


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel




INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from March 1962 to September 1962. 

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision from the RO in Cleveland, Ohio.

In March 2011 the Veteran filed a claim for an increase in his disability rating for his lower back injury due to IVDS and he filed a new claim of service connection for "arthritis." The Veteran filed a timely appeal. The Statement of the Case issued by the RO in August 2015 and another in June 2016 address the thoracolumbar (encompassing the thoracic and lumbar spine) spine but not the cervical spine. 

The issue of cervical spine arthritis is remanded under Manlicon v. West, 12 Vet. App. 238 (1999) and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required. VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's lower back injury has not manifested favorable ankylosis of the entire thoracolumbar spine or the entire spine; and the evidence of record does not support that the Veteran has a diagnosis for Intervertebral disc syndrome (IVDS).




CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for the Veteran's lower back injury, have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increase in disability rating for lower back injury residuals to include IVDS

The Veteran asserts that his lower back injury disability rating should be increased. The Board finds that the evidence of record does not support his assertion. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

A rating of 100 percent requires unfavorable ankylosis of the entire spine. 

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 30 percent requires forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 10 percent is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a , General Formula, Note (2) (See also Plate V). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Formula, Note (5).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Formula, Note (1). 

Prior to September 26, 2003, Diagnostic Code 5295, regarding lumbosacral strain, provided a 10 percent disability rating for characteristic pain on motion; a 20 percent disability rating for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position; and a 40 percent disability rating for severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent disability rating was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion. 38 C.F.R. § 4.71a , Diagnostic Code 5295 (2002).

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6 (2016). 

Although the pre-2003 rating criteria regarding the spine were less defined than the current rating criteria, guidance can be obtained from the amended regulations. In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association (AMA) Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition to measure range of motion of the spine using a goniometer. See Supplementary Information, 67 Fed. Reg. 56509, 56512  (Sept. 4, 2002). In other words, even though the pre-2003 rating criteria regarding the spine did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider current range of motion findings in order to rate the severity of spine disabilities under the old rating criteria.

A June 1997 VA clinical summary diagnosed the Veteran with chronic lumbosacral strain, commensurate with a 40 percent disability rating under the Diagnostic Code 5295. A physical examination showed no acute distress. The Veteran demonstrated a normal gait. On forward bending he could not touch his toes and his range of lumbosacral motion showed flexion to 60 degrees. There were no spasms or deformity. Neurologic testing in the lower extremities showed active and symmetrical deep tendon reflexes normal manual muscle strength and normal sensory examination. Diagnostic test results of the lumbosacral spine showed disc space narrowing at L4-5 and L4-S1. No other abnormalities were reported.

April 2008 VA imaging records show degenerative disc and degenerative joint disease of the lower spine. A May 2008 VA clinical summary reported no tenderness on palpation of the spinous process of the lower spine. Range of motion shows flexion of about 60 degrees. Straight leg raising tests were negative bilaterally. There was no decreased sensation to pinprick examination in the lower extremities bilaterally. An MRI of his lower back shows multiple degenerative disc herniation in the lower spine with mild disk bulge most prominent in the L4-L5. An EMG show no radiculopathy in the lower extremities. There is evidence of increased severity with disc degeneration and disc herniation. The examiner reported that this indicates a progression of the Veteran's back strain and this condition is likely due to the same injury he sustained in 1961. There was no evidence of radiculopathy due to the back pain.

In June 2008 the Veteran had an MRI of his lower spine at a VAMC. The imaging showed there was a length dependent sensory motor axonal predominant polyneuropathy and there was no definitive electrodiagnostic evidence for lumbosacral radiculopathy.

An April 2011 VA examination of the thoracolumbar spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner reported that the Veteran did not have IVDS. His forward flexion was 62 degrees on the first attempt and 60 degrees at the fifth attempt. The Veteran was diagnosed with left and right peripheral neuropathy of the lower extremities secondary to his diabetes. The Veteran's pain and stiffness were severe. His gait was abnormal. Inspection of the curvatures of his spine were abnormal. 

A July 2015 Disability Benefits Questionnaire (DBQ) of the thoracolumbar spine reviewed the medical evidence in its entirety. The examiner diagnosed the Veteran with lumbar strain and degenerative disc disease. His sensory examination was normal. He had no radiculopathy and no other abnormal abnormalities. His forward flexion was 60 degrees. He had pain on movement. 

A July 2016 private medical record reported that the Veteran had a flexion of the thoracolumbar spine of 20 degrees. There were spams with active range of motion. The Veteran's gait was antalgic without ambulatory aids. He could walk heel to toe without assistance. Hoffmans was negative bilaterally. He does not take medication for his lower back. The physician's medical opinion is that the thoracic spine instability relates to his service-connected lower back injury. 

An October 2016 VA examination reviewed the record in its entirety.  The Veteran's forward flexion was reported at 45 degrees. After repetitive testing with at least three repetitions there was no change in the Veteran's forward flexion. The examiner reported that there was no weakness, fatigability, incoordination or significantly limited functional ability with repeated use over a period of time. The examiner reported that the Veteran had no guarding or muscle spasms. No ankylosis was found. The examiner found no evidence of weight bearing pain. He reported that the Veteran did not have IVDS and no neurologic abnormalities related to his lower spine. 

The Board finds that the Veteran does not have symptoms severe enough to warrant a disability rating in excess of 40 percent or higher. The RO increased the Veteran's disability rating based upon the June 1997 VA clinical summary and under the Diagnostic Code applicable at that time. Therefore, the Veteran's lower back injury disability rating warranted a 40 percent rating at that time, but no higher. 

After September 26, 2003, the applicable Diagnostic Code became 5243. Under this Diagnostic Code an increase in the Veteran's service-connected lower back injury is also not warranted. The July 2016 private treatment record supports a 40 percent disability rating, but no higher. Under diagnostic code 5243 the forward flexion of 20 degrees of the thoracolumbar spine was noted by the private physician. The Board finds that the Veteran's lower spine injury does not show ankylosis of the thoracolumbar spine or the entire spine. Therefore, no higher disability rating is warranted. 

Also, to the extent that the Veteran's lower back injury has symptomatology reported above, such symptoms are not so significant or severe as to afford the Veteran a higher rating. The Board notes that the forward flexion was unchanged after three repetitions, there was no functional loss after repetition reported in the most recent October 2016 VA examination. 

Furthermore, the Board notes that pain and any functional loss due to pain were properly evaluated in the most recent October 2016 VA examination. That report found no functional loss or functional impairment. See DeLuca; Mitchell v. Shinseki, 25 Vet. App 32 (2011); see also 38 C.F.R. § 4.45. Further, the Board notes that the October 2016 VA examiner's findings regarding active and passive motion and weight-bearing and nonweight-bearing motion are normal and do not support an increase in the disability rating at issue. Correia v. McDonald, 28 Vet. App. 158 (2016). 

The April 2011 VA examiner reported that the Veteran's peripheral neuropathy is secondary to his diabetes and is not a residual of his lower back injury. The DBQ in July 2015 and the VA examination in October 2016 found no evidence of lower extremity radiculopathy or other neurologic abnormalities. Therefore, there is no basis for further development of any additional neurologic abnormalities. 

Regarding the appeal above, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321 (b)(1). The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111   (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Here, such an exceptional disability picture is not present. The Board finds that the statutory schedules are adequate for a decision to be made. Id.; see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that the preponderance of the evidence is against an increase in the Veteran's lower back disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	



Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on April 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his residuals of his service-connected lower back injury. The RO has also obtained a thorough medical examination regarding the Veteran's claim for residuals of his lower back as it relates to his service-connected lower back injury. As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran was also provided with VA examinations regarding the issues discussed above, the reports of which have been associated with the claims file. The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability. Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

An increase in a disability rating in excess of 40 percent for service-connected lower back injury residuals is denied.



REMAND

In December 2016, the RO denied the Veteran's claim for service connection for a cervical spine disorder.  In June 2017, the Veteran's attorney filed a notice of disagreement with that decision.  A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) for his cervical spine arthritis claim. Under these circumstances, the Board has no discretion and must remand this matter for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).The RO must address this issue prior to a decision from the Board. Manlicon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim of service connection for a cervical spine disorder. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a  statement of the case (SOC). Then, if and only if, a timely substantive appeal is filed in response to that SOC, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


